The judgment of the Supreme Court was entered
Per Curiam.
The defendants below clearly made themselves responsible personally under their contract with the plaintiff. Their describing themselves a “ committee” did not change the very express language of the agreement which in every part of it is personal to themselves, and not applicable to any principal, and which they confirmed by their own seals. If we were sent out in search of a principal, to whom could we go ? The subscription-list created no joint responsibility, and the plaintiffs could not be remitted to thirty or forty suits for small sums. The only effect of the word “ committee” was like that of “ executor” in a personal obligation, to identify the transaction, not to qualify the act. The defendants expressly promised payment for themselves, and witnessed the promise by hand and seal. Judgment affirmed.